DETAILED ACTION
Handheld Surface Cleaning Apparatus 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-30-2022 has been entered.
 Response to Amendment
The amendments filed 11-30-2022 has been entered. Claims 1-5,8-11,13-23 are currently pending and have been examined. Claims 6-7,12 have been cancelled. Claims 22 and 23 are newly added. The examiner acknowledges the amendments of independent claims 1, 15 and 21. The previous 103 rejection has been updated to a 103 rejection due to applicant’s amendments. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,9-11,13-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin (CN109330476) .
Regarding claim 1, Yin teaches
 (a) an air flow path (Yin disclose “discloses that suction section 12 generates an airflow)  extending from the dirty air inlet (dirty air entrance 1110, figure 2) to a clean air outlet (Yin discloses “The airflow in the communication channel 2320 enters the multiple cyclone cones through the multiple tangential inlets 2321 In 2310, under the action of centrifugal force and gravity, most of the dust enters the secondary dust collection chamber 2102 from the second dust outlet 23101 of the cyclone cone 2310, and the air flow with a small amount of very small dust will be discharged through the air outlet pipe 2331 It reaches the side of the air outlet end cover 233 near the suction part 12, and then flows to the suction part 12 through the filter assembly 3” therefore clean air outlet is behind the suction part 12);
(b) an air treatment member (primary cyclone 22, figure 3) positioned in the air flow path, the air treatment member comprising a chamber (chamber Yin’s discloses the body portion 221 is configured as a cyclone chamber figure 5)  defining an open volume (figure 5) which has an air treatment member air inlet (air inlet 2111, figure 5), an air treatment member air outlet (first dust outlet 22101, figure 8) a front end and a rear end (see annotated figure 8) and an air treatment member axis (longitudinal axis of dust cup assembly L3, figure 4,5)  that extends between the front and rear ends of the air treatment member (see annotated figure 8) and extends through the air treatment member air outlet (first dust outlet 22101, figure8), wherein the clean air outlet directs air at an angle to the air treatment member axis (Yin discloses “The airflow in the communication channel 2320 enters the multiple cyclone cones through the multiple tangential inlets 2321 In 2310, under the action of centrifugal force and gravity, most of the dust enters the secondary dust collection chamber 2102 from the second dust outlet 23101 of the cyclone cone 2310, and the air flow with a small amount of very small dust will be discharged through the air outlet pipe 2331 It reaches the side of the air outlet end cover 233 near the suction part 12, and then flows to the suction part 12 through the filter assembly 3” ; therefore clean air directed at angle to L3, see figures 1-6)
(c) an energy storage unit  (power supply portion 14, figure 4)having a front end and a rear end(see annotated figure 1);
(d) a suction motor (Yin discloses “wherein the suction portion 12 may include a motor and the fan, when the motor is powered by the power supply unit 14, the motor can drive the fan to rotate,”) positioned in the air flow path (Yin discloses that clean air directed to suction part 12, where motor is located);
(e) a pistol grip handle (handle portion 13, figure 1)   having a hand grip portion (see annotated figure 4) having a hand grip axis (see black line within annotated figure 4) wherein the air treatment member axis intersects the hand grip portion and wherein the hand grip axis intersects the energy storage unit (power portion 14, figure 4); and,
(f) a finger grip area (see annotated figure 4) positioned between the suction motor (Yin discloses “wherein the suction portion 12 may include a motor and the fan, when the motor is powered by the power supply unit 14, the motor can drive the fan to rotate,”, figure 1) and the pistol grip handle (handle portion 13, figure 1)   , wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle (handle portion 13, figure 1)   is located at the rear end of the hand vacuum cleaner, the energy storage unit (power portion 14, figure 4);  is located at the lower end of the hand vacuum
cleaner with the suction motor (Yin discloses “wherein the suction portion 12 may include a motor and the fan, when the motor is powered by the power supply unit 14, the motor can drive the fan to rotate,”, figure 1) located immediately above and overlies the front end of the energy storage unit and the pistol grip handle (handle portion 13, figure 1)  located above the rear end of the energy storage unit (the power supply unit 14, figure 1), and
wherein all of the suction motor (Yin discloses “wherein the suction portion 12 may include a motor and the fan, when the motor is powered by the power supply unit 14, the motor can drive the fan to rotate,”, figure 1)  is positioned forward of the pistol grip handle (handle portion 13, figure 1).

    PNG
    media_image1.png
    594
    687
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    445
    629
    media_image2.png
    Greyscale

	Regarding claim 2, Yin teaches the hand vacuum cleaner is oriented with the upper end above the lower end, the finger grip area is positioned above the energy storage ( unit (see power supply unit 14, annotated figure 4).
	Regarding claim 3, Yin teaches the finger grip area is positioned between the front end and the rear end of the energy storage unit (see power supply unit 14, annotated figure 4).
	Regarding claim  9, Yin teaches the air treatment member comprises a cyclone (Primary cyclone separator 22, figure 4; the air treatment member is a cyclone separator) and the air treatment member axis is a cyclone axis of rotation (L3, cyclones spin around central axis L3, figure 4).
	Regarding claim 10, Yin teaches the suction motor has an axis of rotation and the suction motor axis of rotation is substantially parallel to the air treatment member axis (Yin discloses “The longitudinal axis of the dust cup assembly is parallel to or coincides with the longitudinal axis of the suction portion”).
	Regarding claim 11, Yin teaches the suction motor is positioned rearward of a pre-motor filter (filter assemblies 3, figure 5, 8” Yin  discloses assemblies 3 may include filter cotton 31 and filter cotton bracket 32, f) and the air treatment member axis intersects (see L3, figure 5) the suction motor (Yin discloses “wherein the suction portion 12 may include a motor and the fan, when the motor is powered by the power supply unit 14, the motor can drive the fan to rotate,”, figure 1.)
Regarding claim 13, Yin teaches a second stage cyclone (secondary cyclone 23, figure 8)  downstream from the air treatment member wherein the second stage cyclone (secondary cyclone 23, figure 8) is located between the air treatment member (primary cyclone 22, figure 3) and the suction motor (Yin discloses “wherein the suction portion 12 may include a motor and the fan, when the motor is powered by the power supply unit 14, the motor can drive the fan to rotate,”).
Regarding claim 14, Yin teaches a pre-motor filter (filter assemblies 3, figures 5 8) wherein the pre-motor filter is located forward of the energy storage unit (power supply portion 14, figure 4).
Regarding claim 16, Yin teaches the air treatment member and the pre-motor filter (filter assemblies 3, figures 5-8) comprise a removable air treatment unit (filter cotton 31, figure 5,8) that is located forward of the energy storage unit (Yin discloses “filter assemblies 3 could also belong to dirt cup component 2, with the component on dirt cup component 2 have location fit pass System, to remain on dirt cup component 2 when dirt cup component 2 is removed from host component 1, see figures 1-14).
Regrinding claim 17, Yin teaches the air treatment member has a front openable door (cup cover 213, 3-5; “Yin discloses a cup cover 213, which is switchably provided at an axial end of the outer shell 211, the cup cover 213 the cup cover 213 is opened forward”)
Regarding claim 18, Yin teaches the air treatment member is removably mounted (primary cyclone 22, is apart of dust assembly 2, “Yin discloses that the dust cup assembly 2 can be removed” figures 2-3,8) at a location forward of the energy storage unit (power supply portion 14, figure 4).
Regarding claim 19, Yin teaches the pistol grip handle (handle portion 13, figure 1)    has an upper end and a lower end (see annotated figure 4), and an energy storage (power supply part 14, figure 5) member underlies the lower end of the pistol grip handle (handle portion 13, figure 1).
Regarding claim 20, Yin teaches an inlet conduit (suction pipe portion 11, figure 4) extending from the dirty air inlet to the air treatment member, and the inlet conduit has an inlet conduit axis (axis L5, figure 4) that intersects the pistol grip handle (handle portion 13, figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,8,9,17-20,22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205625805U) in view of  Steiner (US5035024A).
	Regarding claim 1, Zhang teaches :
(a) an air flow path (figure 10) extending from the dirty air inlet (air inlet pipe 13’s air inlet 121, figure 5) to a clean air outlet (air outlet 156, figure 5,);
(b) an air treatment member (cyclone separator 14, figure 5,10) positioned in the air flow path, the air treatment member comprising a chamber (cyclone separating chamber 142, figure 5) defining an open volume (figure 5)  which has an air treatment member air inlet (air inlet 133, figure 5), an air treatment member air outlet (see area before air inlet 155, figure 5 and 10), a front end and a rear end (see annotated figure 5) and an air treatment member axis (rotation centerline 1411, figure 5) that extends between the front and rear ends of the air treatment member and extends through the air treatment member air outlet (see area before air inlet 155, figure 5; and annotated figure 5,10 below), wherein the clean air outlet (air outlet 156, figure 5) directs air at an angle to the air treatment member axis (air outlet positioned lower than the axis 1411);
(c) an energy storage unit (battery bag 16, figure 5) having a front end and a rear end (see annotated figure 5 below);
(d) a suction motor (suction motor 151, figures 5,10) positioned in the air flow path (figure 10);
(e) a pistol grip handle (handle 12, figure 5) having a hand grip portion (upright grip part 124, figure 5) having a hand grip axis (centrage 1241, figure 5) wherein the air treatment member axis intersects the hand grip portion and wherein the hand grip axis intersects the energy storage unit (see annotated figure 2); and,
(f) a finger grip area (see annotated figure 2) positioned between the suction motor and the pistol grip handle, wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle (handle 12, figure 5) is located at the rear end of the hand vacuum cleaner, the energy storage unit (battery bag 16, figure 5) is located at the lower end of the hand vacuum (see figure 5)
cleaner and the pistol grip handle (handle 12, figure 5) located above the rear end of the energy storage unit (handle 12, figure 5), 

    PNG
    media_image3.png
    377
    595
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    409
    684
    media_image4.png
    Greyscale

	However, Zhang fails to teach the suction motor located immediately above and overlies the front end of the energy storage unit wherein all of the suction motor is positioned forward of the pistol grip handle.
	Steiner teaches a portable vacuum cleaner (appliance 1, figure 1) where the suction motor (electric motor 13, figure 8) located immediately above and overlies the front end of the energy storage unit (battery pack 15, figure 8) wherein all of the suction motor is positioned forward of the pistol grip handle (handle housing 11, figure 2).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Zhang to include the teachings of Steiner’s suction motor and energy storage unit,  so that suction motor located above and front end of energy storage unit , and all of the suction motor is positioned forward of the pistol grip handle. This modification would help with weight distribution of the vacuum cleaner and making it more comfortable for a user to use.
	Regarding claim 2, modified Zhang teaches when the hand vacuum cleaner is oriented with the upper end above the lower end, the finger grip area (see annotated figure 2 above) is positioned above the energy storage unit (see battery bag 16, figure 2 and Steiner battery pack 15, figure 8).
	Regarding claim 3, modified Zhang teaches the finger grip area (see annotated figure 2 above) is positioned between the front end and the rear end of the energy storage unit (see battery bag 16, figure 2 and Steiner battery pack 15, figure 8).
	Regarding claim 4, modified Zhang teaches a plurality of energy storage members (see Steiner battery pack 15, figure 8) and a line (see annotated figure 8 of Steiner below) that extends through at least some of the energy storage members is substantially parallel to the air treatment member axis (rotation centerline 1411, figure 5, is horizontal )

    PNG
    media_image5.png
    333
    879
    media_image5.png
    Greyscale

	Regarding claim 5, modified Zhang teaches the energy storage unit comprises a plurality of energy storage members (Steiner battery pack 15, figure 8) , the energy storage members have a longitudinal energy storage member axis (see figure 1, and figure 8 battery pack 15 2 extends z- direction) and the energy storage members are oriented with the longitudinal energy storage member axis extending transverse to the air treatment member axis (energy storage unit extends in a direction in plane that transverses air treatment axis) .
Regarding claim 8, modified Zhang teaches a plurality of energy storage members (see Steiner battery pack and motor 13 , figure 8) and when the hand vacuum cleaner is oriented with the upper end above the lower end (figure 2), at least one of the energy storage members underlies the suction motor (see Steiner battery pack 15, and motor 13, figure 8)and at least another of the energy storage members underlies a lower end of the pistol grip handle.
	Regarding claim 9, modified Zhang teaches the air treatment member  (cyclone separator 14, figure 5,10) comprises a cyclone (cyclonic separation bucket 141, figure 5)  and the air treatment member axis is a cyclone axis of rotation (rotation centerline 1411, figure 5).
	Regarding claim 17, modified Zhang teaches the air treatment member (cyclone separator 14, figure 5,10) has a front openable door (dust barrel lid 143, with latching device 144, figure 5).
	Regarding claim 18, modified Zhang teaches the air treatment member (cyclone separator 14, figure 5,10) is removably mounted (Zhang discloses that dust separating arrangement 14 can be remove from matrix 11) at a location forward of the energy storage unit (battery bag 16, figure 5).
	Regarding claim 19, modified Zhang teaches the pistol grip handle has an upper end and a lower end (see annotated figure 5), and an energy storage member (see Steiner battery pack 15, figure 8; battery bag 16, figure 5) underlies the lower end of the pistol grip handle (handle 12, figure 5).

    PNG
    media_image6.png
    434
    613
    media_image6.png
    Greyscale

	Regarding claim 20, modified Zhang teaches an inlet conduit (air inlet pipe 13, figure 10) extending from the dirty air inlet (air inlet 121, figure 5) to the air treatment member (cyclone separator 14, figure 5,10), and the inlet conduit has an inlet conduit axis (see annotated figure 10 below) that intersects the pistol grip handle (handle 12, figure 5).
	 Regarding claim 22, modified Zhang teaches an inlet conduit (air inlet pipe 13, figure 10)  extending rearwardly from the dirty air inlet (air inlet 121, figure 5) to the air treatment member, the air treatment member has a mid portion (see annotated figure 10 below) positioned between the front and rear ends of the air treatment chamber, the mid portion has a height when the hand vacuum cleaner is oriented with the upper end above the lower end and the air treatment member axis extends horizontally, the dirty air inlet (air inlet pipe’s air inlet 121, figures 5, 4) is positioned above the height.
	Regarding claim 23, modified Zhang teaches wherein a rearward projection (see annotated figure 10 below) of the inlet conduit intersects an upper end of the pistol grip handle (handle 12, figure 2).

    PNG
    media_image7.png
    409
    683
    media_image7.png
    Greyscale


	Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yin (CN109330476) in view of  Machida (US20190174984A1).
	Regarding claim 21, Yin teaches   
(a) an air flow path (Yin disclose “discloses that suction section 12 generates an airflow) extending from the dirty air inlet (dirty air entrance 1110, figure 2) to a clean air outlet( Yin discloses “The airflow in the communication channel 2320 enters the multiple cyclone cones through the multiple tangential inlets 2321 In 2310, under the action of centrifugal force and gravity, most of the dust enters the secondary dust collection chamber 2102 from the second dust outlet 23101 of the cyclone cone 2310, and the air flow with a small amount of very small dust will be discharged through the air outlet pipe 2331 It reaches the side of the air outlet end cover 233 near the suction part 12, and then flows to the suction part 12 through the filter assembly 3” therefore clean air outlet is behind the suction part 12);
(b) an air treatment member (dust cup assembly 2, figure 1,2) positioned in the air flow path, the air treatment member comprising a chamber (Yin’s discloses the body portion 221 is configured as a cyclone chamber figure 5) defining an open volume (figure 5) which has an air treatment member air inlet (air inlet 2111, figure 5), an air treatment member air outlet (second dust outlet 23101, figure 5) 5 and 10), a front end and a rear end (see annotated figure 8) and an air treatment member axis (longitudinal axis of dust cup assembly L3, figure 4,5) that extends between the front and rear ends of the air treatment member (see annotated figure 8) and extends through the air treatment member air outlet (see second dust outlet 23101, figures 5-8);
(c) an energy storage unit (power supply portion 14, figure 4) having a front end and a rear end(see annotated figure 1); 
(d) a suction motor (Yin discloses “wherein the suction portion 12 may include a motor and the fan, when the motor is powered by the power supply unit 14, the motor can drive the fan to rotate,”) positioned in the air flow path wherein the air treatment member axis (, see figure 4 longitudinal axis L3) intersects the suction motor (motor is within the suction portion 12, see figure 4 longitudinal axis L3 intersecting suction portion 12)
(e) a pistol grip handle (handle portion 13, figure 1)  having a hand grip portion (see annotated figure 4) wherein the air treatment member axis intersects the hand grip portion (see annotated figure 4); and,
(f) a finger grip area (see annotated figure 4) positioned between the suction motor and the pistol grip handle,
wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle (handle portion 13, figure 1) is located at the rear end of the hand vacuum cleaner, the energy storage unit (power supply portion 14, figure 4), is located at the lower end of the hand vacuum cleaner the finger grip area is positioned above the energy storage unit (see annotated figure 4)  and the pistol grip handle located above (see figure 4)  and
wherein all of the suction motor (Yin discloses “wherein the suction portion 12 may include a motor and the fan, when the motor is powered by the power supply unit 14, the motor can drive the fan to rotate”, the motor is within suction portion 12 which is ahead of pistol grip handle, see figure 4)  is positioned forward of the pistol grip handle (handle portion 13, figure 4).

    PNG
    media_image1.png
    594
    687
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    445
    629
    media_image2.png
    Greyscale

Lin fails to disclose the energy storage unit housing a plurality of energy storage members; an energy storage member provided at the rear end of the energy storage unit whereby a projection of the pistol grip handle extends through the energy storage member. However, does disclose that power supply portion can include a battery.  
	Machida teaches a vacuum cleaner (vacuum cleaner 11, figure 2) where the energy storage unit (secondary battery 25, figure 2) housing a plurality of energy storage members (para 0027); an energy storage member (see para 0027) provided at the rear end of the energy storage unit whereby a projection of the pistol grip handle (figure 2, 5)  extends through the energy storage member (see secondary battery 25 annotated figure 2)

    PNG
    media_image8.png
    650
    762
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Yin to include the teachings of Machida where energy storage unit includes a plurality energy storage members, this modification would result in a projection of the handle of Yin to intersect modified energy storage unit with plurality storage members. This modification of energy storage unit would ensure that weight evenly distributed better, and allows for more batteries to be stored within vacuum cleaner.  
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over 35 U.S.C. 103 as being unpatentable over Conrad (US 20160150923A1) in view Steiner (US 5035024A) further in view of Zhang (CN 205625805U)
Regarding claim 15, Conrad teaches 
(a) an air flow path extending from the dirty air inlet (dirty air inlet 118, figure 6)  to a clean air outlet (clean air outlet 120, figure 6; para 0082-0084, see claim 1a);
(b) an air treatment member (cyclone unit 114, figures 5-6)  positioned in the air flow path, the air treatment member comprising a chamber ( area surrounding cyclone 122, figure 6) defining an open volume which has an air treatment member air inlet (air inlet 140, figure 5), an air treatment member air outlet ( air outlet 145, figure 7b), a front end and a rear end and an air treatment member axis (member axis 123, see figures 5-6, para 0072, 0083); that extends between the
front and rear ends of the air treatment member (cyclone unit114, figures 5-6) and extends through the air treatment member air outlet (see figures 5-7b)
 (d) a suction motor (suction motor 164, figure 6) positioned in the air flow path the suction motor having a suction motor axis of rotation (see claim 5);
(e) a pistol grip handle (maneuvering handle 102, figures 6-7b) having a hand grip portion (top of handle 102, figure 7b)
(f) a finger grip area (space below maneuvering handle 102, figures 6-7; para 0053) positioned between the suction motor and the pistol grip handle; and,
(g) a pre-motor filter (pre -motor filter 162, figure 6 para 0083, claim 2) , and wherein, when the hand vacuum cleaner is oriented with the upper end above the lower end and the air treatment member axis extends horizontally )member axis 123, figures 5-6) , the pre-motor filter has an upper vertical extent(pre-motor filter 162, figure 6),
	Conrad fails to disclose within the first embodiment an energy storage unit having a front end and a rear end; wherein the air treatment member axis and the suction motor axis of rotation intersects the hand grip portion of the energy storage unit wherein a forward projection of the energy storage unit intersects the pre-motor filter, wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle is located at the rear end of the hand vacuum cleaner, the energy storage unit is located at the lower end of the hand vacuum cleaner with the suction motor located above the front end of the energy storage unit and the pistol grip handle located above the rear end of the energy storage unit, a portion of the finger grip area is at an elevation above the upper vertical extent of the pre-motor filter.
	However, Conrad does disclose within para 0053 of the specification that handle (maneuvering 102, figure 6) can be placed on the rear and can be of any design (rear 110, figure 6) therefore the air treatment member axis and the suction motor axis of rotation intersect (claim 5) the hand grip portion since it placed on the rear (see figures 6-7b, para 0053), the pistol grip handle is located at the rear end of the hand vacuum cleaner (para 0053)
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Conrad to include teachings of a different embodiment where the handle located on the rear. This modification allows a user to easily maneuver the vacuum cleaner with just a single hand.
	Steiner teaches a vacuum cleaner (abstract) with an energy storage unit (battery pack 15, figure 8) having a front end and a rear end (figure 8); a forward projection of the energy storage (see figure 8), wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the energy storage unit is located at the lower end of the hand vacuum cleaner with the suction motor located above the front end of the energy storage unit and the pistol grip handle (hand assembly 5, figures 3,8) located above the rear end of the energy storage unit (battery pack 15, figure 8).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Conrad to include the teachings of Steiner so that the pre-motor filter of Conrad is located forward of the energy storage unit wherein a forward projection of the energy storage unit intersects the pre-motor filter, the suction motor located above the front end of the energy storage unit, the energy storage unit located at the lower end of the hand vacuum cleaner with suction motor . This modification would allow the heavy components be distributed in way that is comfortable for the user. 

Zhang teaches a handheld vacuum cleaner (handheld vacuum cleaner 10, figure 2) where it has a handle (handle 12, figure 3) there is both a horizontal griping part (horizotnal grip part 123, figure 2), and vertical griping part (vertical griping part 124, figure 2).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Conrad to include teachings of Zhang’s handle design to ensure there is a portion of finger grip area that is above pre -motor filter, due to Zhang’s handle design is discloses that when being used at bottom of table or sofa having the horizontal grip portion make comfortable for a user. (see translated document of Zhang).
Response to Arguments
Applicant’s arguments filed 11-30-2022, with respect to the rejection(s) of claim(s) 1,15,21 and their dependent claims have been fully considered but are moot because the new ground of rejection (as necessitated by amendment) relies on a different combination of prior art references, not applied in the prior rejection of record.
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 9:30am - 5:30pm and Friday 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733